— Order of the Family Court, New York County (Judith Sheindlin, J.), entered on or about March 6, 1991, which denied petitioner’s motion to amend the petition for protective relief, and denied the petition, unanimously affirmed, without costs.
In or around 1984, petitioner and respondent went through a Muslim marriage ceremony, and the petitioner and her four children took up residence in the respondent’s four bedroom apartment. It appears that within a year petitioner and respondent began to experience marital difficulty. The instant petition alleges that on January 22, 1991 respondent used abusive and obscene language, pushed petitioner into a wall and slapped her about the head. The petition further alleged that respondent had been abusive to petitioner in the past and told her that he had bought a gun to use against her and sought an order of protection and removal of respondent from the marital home.
The information which petitioner sought to include was not relatively contemporaneous, and the Family Court did not abuse its discretion in denying petitioner’s motion to amend (see, "Walker” v "Walker”, 198 Misc 414). Nor do we find any basis to reverse the Family Court’s dismissal of the petition. The Family Court simply did not credit petitioner’s testimony and we decline to substitute our judgment for that of the Family Court. Insofar as the January 22, 1991 incident is concerned, it cannot be said that the court’s determination could not be reached under any fair interpretation of the evidence, and petitioner’s suggestion that this Court should substitute its own findings must be rejected (see, Nightingale Rest. Corp. v Shak Food Corp., 155 AD2d 297, lv denied 76 NY2d 702). Petitioner’s allegations of bias, when viewed in context, are also insufficient to demonstrate that the subsequent proceedings were tainted (see, Matter of Sardino v State *419Commn. on Judicial Conduct, 58 NY2d 286). Concur — Murphy, P. J., Milonas, Ellerin, Asch and Rubin, JJ.